Case 2:

4 £3
3m an

= =

0-cv. xe S-MjD Document 50-1 Filed 08/07/20 Page 1 of 12 PagelD #: 612
2

Declecedton a Mochi S. Golbedzty s
A Seclace. Og Yollows Pursuant A USK,

(§ uccs:

S. Top Made Goes MW. ¢ pdione-

| Men tht Lowman x 0 esol

Cre Char se"),
pot drome. Wee Uoronbde Os S. Dabaeh Gok
We ew Wher: x tS we ana

 

“ ot ok 2 reg
rsane ony DXkadawene & \noreb \3 ma: aN,

on ve vel Wa Vaid 2 M
Nise hep: pony clos See oiling Soothe
re oy Conbrs ral oA Pe Conuwer

Ne ly S Me Work ca Wi

poiexamuales cle ok. Nelo Lake 487 US,

CG ASE

TRA Om eor\ter Wersion ae (ee Sona

_ “= tA hat Net 3, 9 Ne ©, VL peer a

Mea Seeley Vers idny wha B

 
  
 

nS nan

 

eyes eens oN Maan’ ste Role!
\s rhe Ore [ts Wes ust 34,
Sond pogo be ee ns Baa A,

 

 

Rebel ars aatye nk tn \s KA
Case 2:20-cv-00012-JRS-MJD Document 50-1 Filed 08/07/20 Page 2 of 12 PagelD #: 613

 

  

 

    
 

 

OXS5044-RA ASW

 

~ She ok Shon) . “ae (.

- te “ok 13, a) T pelle
dd

 

Be SOPs See

 

rae

—h atk pecs A ee

OF Be mal Thsttten CTIA

 

—TRenene Roane oul SA
—_ whee oe CEP-¢ oD Resins. FROM THe.

 

 

= Fh Lub tem lols

 

2.3

Sty.

| J. J}
|

andl
ree ace oe Noe

 

 

 

unto sta ee
dee At2 Ns. Moanazg-

- ey / Ay .
_| Ad. el teal We, tye \ Ne

LAs “ee a ere Qe. IS a
Ron 3 ROP whe. “oie Ox

ee Ge ATRE TE ins

acer ro remmeei| — -
se 2:20-cv-00012-JRS-MJD Document 50-1 Filed 08/07/20 Page 3 of 12 PagelD #: 614

erdi whlbe taclessaete \. \ \ vend
Wah VN" Nove See Oceans N Thee

nok © ole e
x Rontee 7“ as

TL dedure ¢ mack,
oS Tes ile ete)
Royank Gas aid o

 

 

Wee / TS, TAR

 

 
Case 2:20-cv-atee Rawal feocument 36L:16 File08/07/20 Page 4 of 12 PagelD #: 615

U.S. Department of Justice Regional Administrative Remedy Appeal

 

Federal Bureau of Prisons

   

ee oe ee oe eae. Cee eee

 

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
with this appeal. ,

 

mom Gottesfeld, Martin S. 12982-#9#104 PYCMYU epee OAT A
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. * ‘UNIT INSTITUTION

 

Part A- REASONFOR APPEAL This is an appeal of AR No. 1000236-F1 resubmitted after regional
misclassified it under 1035041-R1. ‘The procedure proffered by Warden Brian Lamer violates the anonymity
requirement of 28 C.F.R. § 115.51(b) by requiring me to identify myself as the originator of my PREA complaints to the
amall ruber of static QW unit staff who accept care, custody, and control of my outbound physical corresporderce. ‘The
FCI-THA QW prisoner population, unit tean, and (hopefully) frequency of external PREA camplaints made and handled thereby
ave all sufficiently small that, in all cases using the procedure proffered by Warden Brian Lamer, unit staff would know
exactly who filed each and specific complaint. Moreover, the procedure Warden Brian Lamer proffers does not exist
for mail to the OIG and he Tee the authority to create it ad hoc. Progran Statement 5214.02 Communications Management
Unit[sic] forbids the proffered procedure for prisoner correspondance to and from the OIG and such use of the procedure
manifestly violates 28 C.F.R. §§ 540.200 et seq. Further, the BOP neither published a relevent superseding regulation in
‘The Federal. Register nor implanented the required public-coment period in regards thereto.

My previous attempt to alert the OIG anonymously to a PREA violation by Todd Royer led directly to S.1.S. Lt. Baker
trying to interview me in the (MW before the report could possibly have reached the OIG by mail (within 24 hours).

Please fulfill my original request in a legitimate mamer consistent with all relevant laws and regulations.
NO FURTHER RETALIATION PLEASE.

Aug. 3rd, 2020 (Mon.) Y at

io

DATE SIGNATURE OF REQUESTER
Part B - RESPONSE

 

 

DATE REGIONAL DIRECTOR
If dissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar
days of the date of this response.

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C - RECEIPT
(, —> {uy CASE NUMBER:
man, a ‘eccner
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG, NO. UNIT , INSTITUTION
SUBJECT:

 

 

 

DATE LA SIGNATURE, RECIPIENT OF REGIONAL APPEAL
BP-230(13)
Case 2:20-cv-00012-JRS-MJD DacuiMent §D-16 Filed 08/07/20 Page 5 of 12 PagelD #: 616

U.S. Department of Justice
- Federal Bureau of Prisons

Federal Correctional Complex
Terre Haute, Indiana

 

 

 

 

 

 

 

 

 

 

 

 

 

 

L Institution KR Region . ‘Central
CMU Unit
Receipt of |

Administrative Remedy
Inmate Name: GOTTESFELD, Martin Reg. No.: | 12982-104
Administrative 1035041-R1
Remedy No.:

wot \ ( — ay

Received on this 4 day of Ru , 2019.

 

 

b

(279 WS

Signature/T itle of Staff

fe oe ae,

 

If Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff

 

member by i , 2019. :
Edits received by Unit Team on this day of a 2019.
Signature/Title of Staff

 

 
Case 2:20-cv-00012-JRS-MJD Document SQ 1, Fite ggog/07/20 Page 6 of 12 PagelD #: 617
*

REJECTION NOTICE -. ADMINISTRATIVE REMEDY

DATE: .SULY 23, 2020

FROM: ADMINISTRATIVE REMEDY COORDINATOR Wo
NORTH CENTRAL REGIONAL OFFICE

TO : MARTIN GOTTESFELD, 12982-104
TERRE HAUTE FCI UNT: CMU QTR: DO3-038L
4200 BUREAU ROAD NORTH :
TERRE HAUTE, IN 47808

FOR THE REASONS LISTED BELOW, THIS REGIONAL APPEAL .
'IS BEING REJECTED AND RETURNED TO YOU. YOU SHOULD INCLUDE A COPY
OF THIS NOTICE WITH ANY FUTURE CORRESPONDENCE REGARDING THE REJECTION.

REMEDY ID : 1035041-R1 REGIONAL APPEAL

DATE RECEIVED : JULY 13, 2020
SUBJECT 1 : UNPROFESSTIONAL, INAPPROPRIATE CONDUCT OR MISCONDUCT BY STAFF
SUBJECT 2 :

INCIDENT RPT NO:

REJECT REASON 1: THE ISSUE YOU RAISED IS NOT SENSITIVE. HOWEVER,
, WE RETAINED YOUR REQUEST/APPEAL ACCORDING TO

POLICY. YOU SHOULD FILE A REQUEST OR APPEAL AT
THE APPROPRIATE LEVEL VIA REGULAR PROCEDURES.

REJECT REASON 2: YOU MUST FIRST FILE A BP-9 REQUEST THROUGH THE INSTITUTION
FOR THE WARDEN!'S REVIEW AND. RESPONSE BEFORE FILING AN. APPEAL
AT THIS LEVEL. oo

REJECT REASON 3: YOU DID NOT PROVIDE A COPY .OF YOUR INSTITUTION
ADMINISTRATIVE REMEDY REQUEST (BP-9) FORM OR A COPY
OF THE (BP-09) RESPONSE.FROM THE WARDEN.

REJECT REASON 4: YOU MAY RESUBMIT. YOUR APPEAL IN PROPER FORM WITHIN
10 DAYS OF THE DATE OF. THIS REJECTION NOTICE.

~ For 14

 

 
SENGASE VRRBE-DOZPRERS-MJD Documenrtt do Pi 08/07/20. Page 7 of 12 PagelD #: 618
US. Department of Justice Regional Administrative Remedy Appeal

Federal Bureau of Prisons
EE Re Does i Fai aien see eR ORE ANI oa ee a FE ee Fin) DTT aN EI De RAN NSC a ee ST]

    

Type or use ball-point pen. If attachments are needed, submit four copies. One copy of the completed BP-229(13) including any attachments must be submitted
with this appeal.

Gottesfeld, Martin, S. 12982-104 D/CMU, FCI-THA

~~ LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

Part A- REASON FOR APPEAL ‘The procedure proffered by Warden Brian Lammer violates the anonymity requirement of 28
28 C.F.R. § 115.51(b) by requiring me to identify myself as the originator of my PREA complaints to the small mmber of
static QW unit staff who accept care, custody, and control of my outbound physical correspondence. ‘The FCI-IHA OU
prisoner population, unit tean, and (hopefully) frequency of extemal PREA complaints made and handled thereby are all
sufficiently small that, in all cases using the procedure proffered by Warden Brian Lamer, unit staff would know exactly
who filed each and every specific complaint. Moreover, the procedure Warden Brian Lammer proffers does not exist and he
lacks the authority to create it ad hoc. Program Statement 5214.02 Comunications Managanent Unit sic] specifically
forbids the proffered procedure for Prisoner correspondence to and from the OIG and such use of the procedure manifestly
violates 28 C.F.R. §§ 540.200 et seq. Further, the BOP neither published a relevant superceding regulation in ‘The Federal
Register nor implemented the required public-comment period in regards thereto.
Please fulfill my original request in a legitimate mamer consistent with all relevant laws and regulations.

NO RETALIATION PLEASE.

From:

July 7th, 2020 (Tue.) ‘te —G—
. L

DATE , SIGNATURE OF REQUESTER

 

Part B - RESPONSE

 

 

DATE REGIONAL DIRECTOR
_ Ifdissatisfied with this response, you may appeal to the General Counsel. Your appeal must be received in the General Counsel’s Office within 30 calendar
days of the date of this response.

 

 

ORIGINAL: RETURN TO INMATE CASE NUMBER:
Part C - RECEIPT
» \ _ CASE NUMBER:
— &
Return to:
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION
SUBJECT:

 

 

 

DATE Rr : SIGNATURE, RECIPIENT OF REGIONAL APPEAL
‘ . BP-230(13)

 

 
Case 2:20-cv-00012-JRS-MJD Documekt SRY F¥ec-08/07/20 Page 8 of 12 PagelD #:.619
U.S. Department of Justice
Federal Bureau of Prisons

Federal Correctional Complex
Terre Haute, Indiana

 

 

 

[stitution [J Region [ Central

[ALE __ onit

 

 

 

Receipt of
Administrative Remedy

Inmate Name: Cathet Pachth Reg. No.: DUEL
Administrative Remedy No.: /, De OL? So --, fo

Received on this qe day of _. July , 2020.
fe as

 

Signature/Title of Staff

lf Administrative Remedy is allowed to be resubmitted, it is due to a Unit Team staff
member by 72]}17 , 2020.

Edits received by Unit Team on this day of , 2020.

 

Signature/Title of Staff

 

—1% oN 4. -

 
Case 2:20-cv-00012-JRS-MJD Dogumént 98-1 Filed 08/07/20 Page 9 of 12 PagelD #: 620

Remedy No.: 1000236-F1 | FCC Terre Haute, IN
PART B - RESPONSE

This is in response to your Administrative Remedy receipted December 10, 2019, in
which you allege that you do not have a. confidential way to make a PREA complaint.
For relief, you request to be able to make a PREA report confidentially.

A review of your request reveals the CMU is established to house inmates who require
increased monitoring of communications with persons in the community to protect the
safety, security and orderly operation of Bureau facilities, and to protect the public. You
and the other CMU inmates are permitted to submit a PREA complaint to OIG without
review by staff in a manner consistent with Program Statement 5214.02,
Communications Management Units. You may draft a PREA complaint and provide it to
Staff in an unopened envelope so they may scan the document for contraband prior to it
being sealed for mailing, similar to the processing of mail to or from an attorney. The
complaint will then be mailed to the outside entity for processing as they deem
appropriate, which may include an independent or local investigation.

Therefore, this response to your Request for Administrative Remedy is for informational
purposes only.

If you are dissatisfied with this response, you may appeal to the Regional Director, North
Central Regional Office, Federal Bureau of Prisons, 400 State Avenue, Suite 800,
Kansas City, Kansas 66101. Your appeal must be received within 20 calendar days of
the date of this response.

S128 lag CFE
Date B. Lammer, Warden

 

 

~~ 4A. oy 14 —

 

 
vs, GABE AAEVOAREIRS-MID Document ESTE PICE ABA RTS98 AP Page airh21

Federal Bureau of Prisons

 

 

Type or use ball-point pen. If attachments are needed, submit four copies. Additional instructions on reverse.

Gottesfeld, Martin, S. 12982-104 D/CMU FCI-THA

From:

 

 

LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT INSTITUTION

‘Part A~ INMATE REQUEST Please fix the current noncompliance with 28 C.F.R. § 115.51(b) in the FCI-IHA QW by
providing anonymous access to an external PREA hotline or other entity outside the DOJ, and please Fix TRULINGS so that the
"Request to Staff" button is no longer disabled in the (Ww.

I filed the BP-8 that corresponds to this BP-9 more than eleven (11) days ego and never heard back. I thus take the lack of
response to my attempt at infoumal resolution as a denial thereof and file this BP-9.

‘There is no way for FCI-IHA (MJ inmates to anonymously report PREA violations "'to a public or private entity or office that
is not part of the agency, and that is able to receive and immediately forward reports of sexual abuse... to agency
officials, allowing the inmate to remain anonymous upon request." There is no access to PREA hotlines in the FCI~THA OW
and no way for PREA reports to be submitted anonymously. My prior attempt to report anonymously a PREA violation by Todd
Royer to the OIG led directly to internal S.1.S. Lt. Baker trying to interview me in the OW a this was wholly
inappropriate. We are unable to contact the OIG through TRULINCS bacauise the button is disabled.

NO RETALIATION PLEASE.

 

Sun., Dec. 8th, 2019 | LOE NI OS

DATE QO SIGNATURE OF REQUESTER
Part B~ RESPONSE

 

 

 

DATE WARDEN OR REGIONAL DIRECTOR

_ Af dissatisfied with this response, you may appeal to the Regional Director. Your appeal must be received in the Regional Office within 20 calendar days of the date of this response.

ORIGINAL: RETURN TO INMATE CASE NUMBER: os
CASE NUMBER: WW P32 Ee
— 412 o8 TA- ~

Part C- RECEIPT

 

 

 

 

Return to: . .
LAST NAME, FIRST, MIDDLE INITIAL REG. NO. UNIT , INSTITUTION
SUBJECT:
DATE RECIPIENT’S SIGNATURE (STAFF MEMBER) Bp-209(13)
Hep tai “UF onenounceavensinen APRIL 1982

 
| Case 2:20-cv-00012-JRS-MJD Docurnen?0eL}-F fd 98/07/20 Page 11 of 12 PagelD #: 622

iT

4

t

 

FCC Terre

Administrative Remedy —

Attachment 1
Haute

Informal Resolution

 

  

  

 

‘Register #:

 

Po oe

   

 

  

  

“UAE:

tet

 
 

 

‘| Date Submitted: ;

 

   

2010

 

Section 1: NO

Counselor,

TICE TO INMATE - Be advise
Remedy, BP-229

d, norm

ally prior to filing a Request for Administrative
(13), you must attempt to informally resolve your complaint through your Correctional

 

, Section 1a: Briefly state your specific single complaint:

There is no way: for FCI-THA CMU

inmates to anonymously report PREA violations "to a public or private
entity or office that is not part of the agency, and that is able to
receive and immediately forward reports. of sexual abuse... to agency
officials, allowing the inmate to remain anonymous upon request." There is

no access to PREA hotlines in the FCT
to be submitted anonymously. My prior

~THA CMU and no way for PREA reports.
attempt to anonymously report a PREA

violation by Todd Royer to the OIG led

Baker tryin

directly to internal S.I.S. Lt.

and this was wholly inap

to interview me in the CMU propriate;
We are unable to contact the OIG through TRULINCS because the bu

‘Section 1b: Briefly state the resolution you request’ Please fix the current ‘nonc

ton is dis
a;
ompliance

with 28 C.F.R. § 115.51(b) in the FCI-THA CMU by providing anonymous access
to an external PREA hotline or other entity outside the DOJ , and please fix).
TRULINCS so that7the "Request to Staff"

button is no longer disabled in the

 

 

 

 

 

 

  

 

 

 

 

 

 

 

 

 

 

 

Inmate Signatures (=> (=
Counselor Printed Name/Signature:
‘ Sections partment Assigned: "= we
:Daté-Assighed?. ur2 0 ie eR ) Daté-Duge Ee
O Food Service QO Unit Mgmt QO Unicor DO Education
O. Psychology O Medical 0 Chaplain D Recreation
Q Trust Fund OG Custody G Facilities D Safety
0 “ISM/Mailroom QO Admin. Q SIs

 

'$eei6i 5 Deparment Had REspanse
.. "| Issue Resolved Comments:

 

 

vad tos

 

| Issue Un-resolved Comments: ,

 

‘ Unabie to Address Issue Comments:

 

 

Inmate Signature if Resolved: Date;

 

 

    

  
 

 

      

  

 

   

 

 

 

 

 

 

 

 

 

 

oa
THX-1330.

  
   

 

18C

|
|

14h 44 -—

|

Staff Signature:
BP-8 - BP-8 BP-9 issued | BP-9 To Admin Returned |
issued to returned to | to inmate returned to Remedy as Rejected |.
‘ inmate ‘ Counselor Unit Team Clerk
Date! | [y-9-/F
Time | "7300 . °
Staff [Ro Gisele’

 

Page 7...

Abled.

CMU.

 

 

 

 
 
 
 
 

 

 

A\vadwnwe K “Nok 1-

   

Mapa S- GothesSad,
Reg. Nx. ARVS AH
Felbord Commarea) Thstivhon

Pd, Bo« 33 .
Tevee thaebe) BN 41808

{ UNITED STATES
4 EE POSTAL SERVICE e
|

RACKING #
8 |

   
 
   
    
 
 
 

   
 

 
  

 
  
 

Label 400 Jan. 2013

12982-104e
North Central Region
400 State AVE
Kansas CITY, KS 66101-2492
United States

   

9114 9023 0722 4290 6094 59

   

    
 

 

 
   

- ARP N. Ad00 48 6- FA
Modes, hogist Src) DOrO

   

Jowo-98—-02

Amd RO~Td dn me REAP
Pepochy Kem (MU

 
     

!
|
|

:
|

|

  

   

 

 
